Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 12, 2017

The Court of Appeals hereby passes the following order:

A17A1583. VERONICA PATRISHA NEWSOME v. CITY OF ATLANTA et
    al.

      Veronica Patrisha Newsome sued the City of Atlanta, Kasim Reed, George
Turner, and J. M. Thomas. Newsome obtained a default judgment against Thomas
as to liability, but the court expressly left pending the issue of damages. A few days
later, on February 6, 2017, the trial court granted the remaining defendants’ motion
to dismiss for failure to state a claim upon which relief could be granted. Newsome
filed a notice of appeal from the trial court’s dismissal order. We lack jurisdiction
because no final judgment has been entered in this case.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas Co.,
217 Ga. App. 520, 522 (1) (457 SE2d 835) (1995) (citation omitted). Here, although
the trial court entered default judgment against Thomas as to liability, the court stated
in its order that damages “shall be DETERMINED and AWARDED to the
PLAINTIFF at a time and place to be determined.” Therefore, no final judgment has
been entered in this case, and Newsome was required to follow the interlocutory
appeal procedures set forth in OCGA § 5-6-34 (b) in order to appeal. See Neal v.
State, 182 Ga. App. 37 (354 SE2d 664) (1987). Her failure to do so deprives us of
jurisdiction to consider this appeal, which is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                        05/12/2017
                                             I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                       , Clerk.